PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/178,936
Filing Date: 10 Jun 2016
Appellant(s): Tulabandhula et al.



__________________
GUNJAN AGARWAL
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/20/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-6, 11-12, 17, 21-22, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erez U.S. Pre-Grant Publication No. 2016/0231129 A1
Claims 2-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erez U.S. Pre-Grant Publication No. 2016/0231129 A1 in view of Drance U.S. Pre-Grant Publication No. 2015/0287058 A1
Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Erez U.S. Pre-Grant Publication No. 2016/0231129 A1 in view of Yap U.S. Pre-Grant Publication No. 2011/0225269 A1 in further view of Pro U.S. Pre-Grant Publication No. 2014/0050122
Claim 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Erez U.S. Pre-Grant Publication No. 2016/0231129 A1 in view of Yap U.S. Pre-Grant Publication No. 2011/0225269 A1 in further view of Pro U.S. Pre-Grant Publication No. 2014/0050122 and Handel U.S. Patent No. 9,117,223
Claim 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Erez U.S. Pre-Grant Publication No. 2016/0231129 A1 in view of Yap U.S. Pre-
(2) Response to Argument
Appellant argues that Erez does not teach, ”determining, by the processing device, while the commuter is traveling the trip, an optimal time of booking of the on-demand service vehicle based on the estimated time of arrival and the time of availability, and within a threshold time of the optimal time, transmitting a communication to initiate the on-demand service segment by booking the on-demand service vehicle for the commuter to begin the on-demand service segment at the transfer point”. The Examiner disagrees. The cited portion of Erez plainly describes monitoring a user’s travel and if a user has a delay, while they are traveling, making a change to the next transportation booking based on said delay. Specifically, Erez teaches:
[0075] Joe proceeds along the route and arrives at San Francisco Caltrain
station at 12:52 and prepares to board the train towards San Jose which was
scheduled to leave at 12:54.  Instead of leaving at 12:54, the train is delayed
and leaves San Francisco Caltrain station at 13:05.  POTS is monitoring Joe's
progress using GPS in Joe's mobile phone, and at 13:09, detects a disparity
between Joe's planned location and Joe's actual location.
[0076] Reference is now made to FIG. 3C, showing a screenshot 350 of Joe's
mobile phone POTS app. Screenshot 350 shows window 352 shown with itinerary 354 in the background.  Window 352 comprises information about a schedule change based on the aforementioned train delay.  Window 352 comprises the text, "Taxi Order Reschedule: Since your train is late, we notified the taxi company and rescheduled your pickup time.  Your Taxi will pick you up from the Belmont train Station at 13:35." Optionally, a detail or details of the 
[0077] POTS notifies Joe of the taxi reschedule through the presence of window
352, which may optionally be accompanied by a push notification, causing Joe's
mobile phone to vibrate or sound a predetermined sound designated for POTS
notifications.
As demonstrated by the cited portion of Erez above, and contrary to Applicant’s assertions, Erez does teach determine an optimal time of booking or making the booking within a threshold time of the optimal time while the commuter travels the trip. According to Appellant’s logic, changing the time of an on-demand booking is not a re-booking or even a new reservation unless all of the original booking information is re-sent to a driver –(Appeal br. pg. 10 para. 3). This is not a reasonable position nor does Applicant’s claims preclude the steps from happening during a re-booking process. Nonetheless, Erez actually does describe sending taxi  driver information again after a booking is rescheduled. 
Specifically, Erez teaches 
[0076] Reference is now made to FIG. 3C, showing a screenshot 350 of Joe's mobile phone POTS app. Screenshot 350 shows window 352 shown with itinerary 354 in the background. Window 352 comprises information about a schedule change based on the aforementioned train delay. Window 352 comprises the text, “Taxi Order Reschedule: Since your train is late, we notified the taxi company and rescheduled your pickup time. Your Taxi will pick you up from the Belmont train Station at 13:35.” Optionally, a detail or details of the operator of OTS, such as name, identifier, car number, and/or location of OTS operator is sent to Joe.

Appellant further argues that resource availability is not a consideration during the recited re-booking process. The Examiner disagrees. Erez already described availability being a factor in a booking process. There is nothing in the recited portions of Erez that would teach of suggest that operator availability would not be a factor in a re-booking. 
Specifically Erez teaches, 
[0030] Information received from OTS may relate to a future trip which may be ordered through the OTS. The information relating to a future trip may relate to cost of trip, duration of trip, approximate amount of wait-time before initiating the trip, ordered vehicle available to perform the trip, and/or probability of a vehicle being available at the intended start time and location of OTS trip.
[0033]… Availability of an operator may be based on real-time details regarding an OTS leg as it may be based on real time data received from an OTS server and based on current availability of OTS operators at the time of the receipt of the data and/or future availability of OTS operators at the time of the intended trip leg.
As demonstrated by the cited portions of Erez above and contrary to Appellant’s assertions, the time of availability of the on-demand service in Erez is determined as a function of the time of booking the on-demand service.

Appellant further argues that the cited Handel reference does not teach an alternate route. The Examiner disagrees. The cited portion of Handel plainly describes that a flight is delayed or canceled so the system will recommend an alternate flight, be it earlier or later or booking a hotel reservation, etc… Handel specifically describes, 
As the system detects changes or deviations from the predicted itinerary, the offers of service are adjusted accordingly, in one embodiment. For example, if a traveler's flight is cancelled and the traveler is rebooked on a flight early the next morning, the system could offer bookings at nearby hotels (see Col. 5 lines 8-12).
As demonstrated by the portions of Handel above, a user is offered a recommended alternative route based on non-availability of an on-demand service at a transfer point. Erez has already been relied upon to show a user at a transfer point. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONYA JOSEPH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        Conferees:

/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.